DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-64 are pending in the instant application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-58, drawn to a compound of formula (I) or a pharmaceutically acceptable salt thereof (claims 1 and 2); a pharmaceutical composition comprising a therapeutically effective amount of a compound of formula (I) according to claim 1, or a pharmaceutically acceptable salt thereof, in combination with a pharmaceutically acceptable carrier (claim 55); and a method for treating cancer in a subject comprising administering a therapeutically effective amount of a compound of formula (I) according to claim 1 or a pharmaceutically acceptable salt thereof, to a subject in need thereof (claim 56), classified in classes/subclasses, including but not limited to, A61K 2039/585 (wherein the target is cancer). 
II.	Claims 1-55, 59, and 60, drawn to a compound of formula (I) or a pharmaceutically acceptable salt thereof (claims 1 and 2); a pharmaceutical composition comprising a therapeutically effective amount of a compound of formula (I) according to claim 1, or a pharmaceutically acceptable salt thereof, in combination with a pharmaceutically acceptable carrier (claim 55); a method for treating a disease or condition in a subject comprising administering a therapeutically effective amount of a compound of formula (I) according to claim 1 or a pharmaceutically acceptable salt thereof, to a subject in need thereof, wherein said disease or condition is selected from the group consisting of: Addison's disease, acute gout, ankylosing spondylitis, asthma, atherosclerosis… , classified in classes/subclasses, including but not limited to, A61K 39/0008 (Antigens related to auto-immune diseases).
III. 	Claims 1-55 and 61, drawn to a compound of formula (I) or a pharmaceutically acceptable salt thereof (claims 1 and 2); a pharmaceutical composition comprising a therapeutically effective amount of a compound of formula (I) according to claim 1, or a pharmaceutically acceptable salt thereof, in combination with a pharmaceutically acceptable carrier (claim 55); and a method for treating an acute kidney disease or condition, in a subject comprising administering a therapeutically effective amount of a compound of formula (I) according to claim 1 or a pharmaceutically acceptable salt thereof, to a subject in need thereof, wherein said acute kidney disease or condition is selected from the group consisting of: ischemia-reperfusion induced, cardiac and major surgery induced, percutaneous coronary intervention induced, radio-contrast agent induced, sepsis induced, pneumonia induced, and drug toxicity induced (claim 61), classified in classes/subclasses, including but not limited to A61P 13/12 (of the kidneys).
IV. 	Claims 1-55 and 62, drawn to a compound of formula (I) or a pharmaceutically acceptable salt thereof (claims 1 and 2); a pharmaceutical composition comprising a , classified in classes/subclasses, including but not limited to A61P 31/18 (for HIV).
V.	Claims 1-55 and 63, drawn to a compound of formula (I) or a pharmaceutically acceptable salt thereof (claims 1 and 2); a pharmaceutical composition comprising a therapeutically effective amount of a compound of formula (I) according to claim 1, or a pharmaceutically acceptable salt thereof, in combination with a pharmaceutically acceptable carrier (claim 55); and a method for treating a disease or condition in a subject comprising administering a therapeutically effective amount of a compound of formula (I) according to claim 1 or a pharmaceutically acceptable salt thereof, to a subject in need thereof, wherein said disease or condition is selected from the group consisting of: obesity, dyslipidemia, hypercholesterolemia, Alzheimer's disease, metabolic syndrome, hepatic steatosis, type II diabetes, insulin resistance, diabetic retinopathy and diabetic neuropathy (claim 63), classified in classes/subclasses, including but not limited to A61P 3/04 (Anorexiants; Antiobesity agents).
VI.	Claims 1-55 and 64, drawn to a compound of formula (I) or a pharmaceutically acceptable salt thereof (claims 1 and 2); a pharmaceutical composition comprising a therapeutically effective amount of a compound of formula (I) according to claim 1, or a pharmaceutically acceptable salt thereof, in combination with a pharmaceutically acceptable carrier (claim 55); and a method of contraception in a male subject , classified in classes/subclasses, including but not limited to A61P 15/16 (Masculine contraceptives).

Inventions I and II, I and III, I and IV, I and V, I and VI, II and III, II and IV, II and V, II and VI, III and IV, III and V, III and VI, IV and V, IV and VI, or V and VI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions I and II, I and III, I and IV, I and V, I and VI, II and III, II and IV, II and V, II and VI, III and IV, III and V, III and VI, IV and V, IV and VI, or V and VI are drawn to methods for treating diseases of distinct mechanisms and/or symptoms.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions have acquired separate statutory categories in the art in view of different or distinct inventions.
The inventions require different fields of search for separate statutory categories and genus/species (e.g., multiple classes/subclasses, electronic resources, search strategy, or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Election of Species Requirement
This application contains claims directed to the following patentably distinct species. Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
If Applicant elects the Group I invention, Applicant is further required to choose from the following species.
x, Ry, X1, Rx1, Rax1, Rbx1, Rcx1, Rdx1, X2, Rx2, Rax2, Rbx2, Rcx2, Rdx2, Y1, Ru, A1, A2, A3, A4, R1, R2, R3, R4, R2a, R2b, R2c, R2d, R2e, Rz1, Rz2, Gx1, Gx2, Ga, Gb, G2a, G2b, L1, Rz, m, G1, G1a, Rv, Rw, Rh, Ri, Rj, and Rk whichever it is applicable; and 
(b) One specific cancer, recited in claim 57. 

If Applicant elects the Group II invention, Applicant is further required to choose from the following species.
(a) One specific compound or a pharmaceutically acceptable salt thereof, listed in claims 1-54 and its corresponding Rx, Ry, X1, Rx1, Rax1, Rbx1, Rcx1, Rdx1, X2, Rx2, Rax2, Rbx2, Rcx2, Rdx2, Y1, Ru, A1, A2, A3, A4, R1, R2, R3, R4, R2a, R2b, R2c, R2d, R2e, Rz1, Rz2, Gx1, Gx2, Ga, Gb, G2a, G2b, L1, Rz, m, G1, G1a, Rv, Rw, Rh, Ri, Rj, and Rk whichever it is applicable; and 
(b) One specific disease or condition, listed in claims 59 and 60. 

If Applicant elects the Group III invention, Applicant is further required to choose from the following species.
(a) One specific compound or a pharmaceutically acceptable salt thereof, listed in claims 1-54 and its corresponding Rx, Ry, X1, Rx1, Rax1, Rbx1, Rcx1, Rdx1, X2, Rx2, Rax2, Rbx2, Rcx2, Rdx2, Y1, Ru, A1, A2, A3, A4, R1, R2, R3, R4, R2a, R2b, R2c, R2d, R2e, Rz1, Rz2, Gx1, Gx2, Ga, Gb, G2a, G2b, L1, Rz, m, G1, G1a, Rv, Rw, Rh, Ri, Rj, and Rk whichever it is applicable; and 
(b) One specific acute kidney disease or condition, listed in claim 61.

If Applicant elects the Group IV or VI invention, Applicant is further required to choose from the following species.
x, Ry, X1, Rx1, Rax1, Rbx1, Rcx1, Rdx1, X2, Rx2, Rax2, Rbx2, Rcx2, Rdx2, Y1, Ru, A1, A2, A3, A4, R1, R2, R3, R4, R2a, R2b, R2c, R2d, R2e, Rz1, Rz2, Gx1, Gx2, Ga, Gb, G2a, G2b, L1, Rz, m, G1, G1a, Rv, Rw, Rh, Ri, Rj, and Rk whichever it is applicable.

If Applicant elects the Group V invention, Applicant is further required to choose from the following species.
(a) One specific compound or a pharmaceutically acceptable salt thereof, listed in claims 1-54 and its corresponding Rx, Ry, X1, Rx1, Rax1, Rbx1, Rcx1, Rdx1, X2, Rx2, Rax2, Rbx2, Rcx2, Rdx2, Y1, Ru, A1, A2, A3, A4, R1, R2, R3, R4, R2a, R2b, R2c, R2d, R2e, Rz1, Rz2, Gx1, Gx2, Ga, Gb, G2a, G2b, L1, Rz, m, G1, G1a, Rv, Rw, Rh, Ri, Rj, and Rk whichever it is applicable; and 
(b) One specific disease or condition, listed in claim 63.

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species or groupings of patentably distinct species require a different field of search (e.g. searching multiple classes/subclasses or electronic resources, or employing different search strategy or search queries).
The cancers for patentably therapeutic intervention require different fields of search.
The diseases, conditions, or acute kidney diseases are structurally and biologically distinct and require different fields of search. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.



In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/              Primary Examiner, Art Unit 1623